Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ☒ Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2015 ☐ Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number: 001-32418 iShares ® Gold Trust (Exact name of registrant as specified in its charter) New York 81-6124036 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) c/o iShares ® Delaware Trust Sponsor LLC 400 Howard Street San Francisco, California 94105 Attn: Product Management Team iShares ® Product Research & Development (Address of principal executive offices) (415) 670-2000 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer☒ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☐ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes☐ No ☒ Table Of Contents Table of Contents Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 1 Statements of Assets and Liabilities at June 30, 2015 and December 31, 2014 1 Statements of Operations for the three and six months ended June 30, 2015 and 2014 2 Statements of Changes in Net Assets for the six months ended June 30, 2015 and the year ended December 31, 2014 3 Statements of Cash Flows for the six months ended June 30, 2015 and 2014 4 Schedule of Investments at June 30, 2015 and December 31, 2014 5 Notes to Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 11 Item 4. Controls and Procedures 11 PART II – OTHER INFORMATION Item 1. Legal Proceedings 12 Item 1A. Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. Mine Safety Disclosures 13 Item 5. Other Information 13 Item 6. Exhibits 14 SIGNATURES 15 Table Of Contents PART 1 – FINANCIAL INFORMATION Item 1. Financial Statements iShares® Gold Trust Statements of Assets and Liabilities (a) (Unaudited) At June 30, 2015 and December 31, 2014 June 30, December 31, (Dollar amounts in $000’s, except for per Share amounts) Assets Investment in gold bullion(b) $ $ Total Assets Liabilities Sponsor’s fees payable Total Liabilities Commitments and contingent liabilities (Note 6) — — Net Assets $ $ Shares issued and outstanding(c) Net asset value per Share (Note 2D) $ $ (a) Previously reported as “Balance Sheets.” Please refer to Note 2A. (b) Cost of investment in gold bullion: $6,521,548 and $6,254,868, respectively. (c) No par value, unlimited amount authorized. See notes to financial statements. 1 Table Of Contents iShares ® Gold Trust Statements of Operations (a) (Unaudited) For the three and six months ended June 30, 2015 and 2014 Three Months Ended Six Months Ended June 30, June 30, (Dollar amounts in $000’s, except for per Share amounts) Expenses Sponsor’s fees $ Total expenses Net investment loss ) Net Realized and Unrealized Gain (Loss) Net realized gain (loss) from: Investment in gold bullion sold to pay expenses ) ) Gold bullion distributed for the redemption of Shares — ) Net realized gain (loss) ) ) Net change in unrealized appreciation/depreciation ) ) Net realized and unrealized gain (loss) ) ) Net increase (decrease) in net assets resulting from operations $ ) $ $ ) $ Net increase (decrease) in net assets per Share $ ) $ $ ) $ Weighted-average Shares outstanding (a) Previously reported as “Income Statements.” Please refer to Note 2A. See notes to financial statements. 2 Table Of Contents iShares ® Gold Trust Statements of Changes in Net Assets (a) (Unaudited) For the six months ended June 30, 2015 and the year ended December 31, 2014 Six Months Ended Year Ended (Dollar amounts in $000’s) June 30, December 31, Net Assets, Beginning of Period $ $ Operations: Net investment loss ) ) Net realized gain (loss) ) Net change in unrealized appreciation/depreciation ) ) Net decrease in net assets resulting from operations ) ) Capital Share Transactions: Contributions for Shares issued Distributions for Shares redeemed ) ) Net increase (decrease) in net assets from capital share transactions ) Increase (decrease) in net assets ) Net Assets, End of Period $ $ Shares issued and redeemed Shares issued Shares redeemed ) ) Net increase (decrease) in Shares issued and outstanding ) (a) Previously reported as “Statements of Changes in Shareholders’ Equity (Deficit).” Please refer to Note 2A. See notes to financial statements. 3 Table Of Contents iShares ® Gold Trust Statements of Cash Flows (Unaudited) For the six months ended June 30, 2015 and 2014 Six Months Ended June 30, (Dollar amounts in $000’s) Cash Flows from Operating Activities: Proceeds from sales of investment in gold bullion sold to pay expenses $ $ Expenses – Sponsor’s fees paid ) ) Net cash provided by operating activities — — Increase (decrease) in cash — — Cash, beginning of period — — Cash, end of period $ — $ — Reconciliation of Net Increase (Decrease) in Net Assets Resulting from Operations to Net Cash Provided by Operating Activities: Net increase (decrease) in net assets resulting from operations $ ) $ Adjustments to reconcile net increase (decrease) in net assets resulting from operations to net cash provided by operating activities: Proceeds from sales of investment in gold bullion sold to pay expenses Net realized (gain) loss ) Net change in unrealized appreciation/depreciation ) Change in operating assets and liabilities: Sponsor’s fees payable ) ) Net cash provided by operating activities $ — $ — Supplemental disclosure of non-cash information: Gold bullion contributed for Shares issued $ $ Gold bullion distributed for Shares redeemed $ ) $ ) See notes to financial statements. 4 Table Of Contents iShares® Gold Trust Schedules of Investments (Unaudited) At June 30, 2015 and December 31, 2014 (All balances in 000’s, except percentage data) June 30, 2015 Description Ounces Cost Fair Value Gold bullion $ $ Total Investment– 100.02% Less Liabilities – (0.02)% ) Net Assets – 100.00% $ December 31, 2014 Description Ounces Cost Fair Value Gold bullion $ $ Total Investment – 100.02% Less Liabilities – (0.02)% ) Net Assets – 100.00% $ See notes to financial statements. 5 Table Of Contents iShares ® Gold Trust Notes to Financial Statements (Unaudited) June 30, 2015 1 - Organization The iShares® Gold Trust (the “Trust”) was organized on January 21, 2005 as a New York trust. The trustee is The Bank of New York Mellon (the “Trustee”), which is responsible for the day-to-day administration of the Trust. The Trust’s sponsor is iShares® Delaware Trust Sponsor LLC, a Delaware limited liability company (the “Sponsor”). The Trust is governed by the Third Amended and Restated Depositary Trust Agreement (the “Trust Agreement”) executed by the Trustee and the Sponsor as of February 28, 2013. The Trust issues units of beneficial interest (or “Shares”) representing fractional undivided beneficial interests in its net assets. The Trust seeks to reflect generally the performance of the price of gold. The Trust seeks to reflect such performance before payment of the Trust’s expenses and liabilities. The Trust is designed to provide a vehicle for investors to own interests in gold bullion. The accompanying unaudited financial statements were prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) for interim financial information and with the instructions for Form 10-Q and the rules and regulations of the U.S. Securities and Exchange Commission (the “SEC”). In the opinion of management, all material adjustments, consisting only of normal recurring adjustments considered necessary for a fair statement of the interim period financial statements have been made. Interim period results are not necessarily indicative of results for a full-year period. These financial statements and the notes thereto should be read in conjunction with the Trust’s financial statements included in its Annual Report on Form 10-K for the year ended December 31, 2014, as filed with the SEC on February 27, 2015. The Trust qualifies as an investment company for accounting purposes and follows the accounting and reporting guidance under the Financial Accounting Standards Board Accounting Standards Codification Topic 946, Financial Services – Investment Companies, but is not registered, and is not required to be registered, as an investment company under the Investment Company Act of 1940, as amended. 2 - Significant Accounting Policies A. Basis of Accounting The following significant accounting policies are consistently followed by the Trust in the preparation of its financial statements in conformity with U.S. GAAP. The preparation of financial statements in conformity with U.S. GAAP requires management to make certain estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Certain statements and captions in the financial statements for the prior year have been changed to conform to the current financial statement presentation. Certain amounts in the financial statements for the prior year have been reclassified to conform to the current financial statement presentation. B. Gold Bullion JPMorgan Chase Bank N.A., London branch (the “Custodian”), is responsible for the safekeeping of gold bullion owned by the Trust. Gold bullion held by the Trust is valued at fair value, which is based on the price of gold determined in an auction hosted by ICE Benchmark Administration (the “IBA”) in the afternoon (London time), on each day that the London gold market is open for business, and announced by the London Bullion Market Association shortly thereafter (such price, the “LBMA Gold Price PM”). If there is no announced LBMA Gold Price PM on a business day, the Trustee is authorized to use the most recently announced price of gold determined in an auction hosted by the IBA in the morning (London time) of the day the valuation takes place (such price, the “LBMA Gold Price AM”). Prior to March 20, 2015, fair value of the gold bullion was based on the price of gold fixed in the afternoon of each working day (London time) by the London Gold Market Fixing Ltd. (such price, the “London PM Fix”). If there was no announced London PM Fix, the Trustee was authorized to use the most recently announced price fixed by the London Gold Market Fixing Ltd. in the morning (London time) of the day the valuation took place (such price, the “London AM Fix”). Gain or loss on sales of gold bullion is calculated on a trade date basis using the average cost method. The following tables summarize activity in gold bullion for the three months ended June 30, 2015 and 2014 (all balances in 000’s): Three Months Ended June 30, 2015 Ounces Average Cost Fair Value Realized Gain (Loss) Beginning balance $ $ $ — Gold bullion contributed — Gold bullion distributed — Gold bullion sold to pay expenses ) Net realized loss — — ) — Net change in unrealized appreciation/depreciation — — ) — Ending balance $ $ $ ) 6 Table Of Contents Three Months Ended June 30, 2014 Ounces Average Cost Fair Value Realized Gain (Loss) Beginning balance $ $ $ — Gold bullion contributed — Gold bullion distributed ) ) ) Gold bullion sold to pay expenses ) ) ) Net realized gain — — — Net change in unrealized appreciation/depreciation — — — Ending balance $ $ $ The following tables summarize activity in gold bullion for the six months ended June 30, 2015 and 2014 (all balances in 000’s): Six Months Ended June 30, 2015 Ounces Average Cost Fair Value Realized Gain (Loss) Beginning balance $ $ $ — Gold bullion contributed — Gold bullion distributed ) Gold bullion sold to pay expenses ) Net realized loss — — ) — Net change in unrealized appreciation/depreciation — — ) — Ending balance $ $ $ ) Six Months Ended June 30, 2014 Ounces Average Cost Fair Value Realized Gain (Loss) Beginning balance $ $ $ — Gold bullion contributed — Gold bullion distributed ) ) ) Gold bullion sold to pay expenses ) ) ) Net realized gain — — — Net change in unrealized appreciation/depreciation — — — Ending balance $ $ $ C. Calculati on of Net Asset Value On each business day, as soon as practicable after 4:00 p.m. (New York time), the net asset value of the Trust is obtained by subtracting all accrued fees, expenses and other liabilities of the Trust from the fair value of the gold held by the Trust and other assets of the Trust. The result is the net asset value of the Trust. The Trustee computes the net asset value per Share by dividing the net asset value of the Trust by the number of Shares outstanding on the date the computation is made. D. Offering of the Shares Trust Shares are issued and redeemed continuously in aggregations of 50,000 Shares in exchange for gold bullion rather than cash. Individual investors cannot purchase or redeem Shares in direct transactions with the Trust. The Trust only transacts with registered broker-dealers that are eligible to settle securities transactions through the book-entry facilities of the Depository Trust Company and that have entered into a contractual arrangement with the Trust and the Sponsor governing, among other matters, the creation and redemption of Shares (such broker-dealers, the “Authorized Participants”). Holders of Shares of the Trust may redeem their Shares at any time acting through an Authorized Participant and in the prescribed aggregations of 50,000 Shares; provided , that redemptions of Shares may be suspended during any period while regular trading on NYSE Arca, Inc. (“NYSE Arca”) is suspended or restricted, or in which an emergency exists as a result of which delivery, disposal or evaluation of gold is not reasonably practicable. The per Share amount of gold exchanged for a purchase or redemption is calculated daily by the Trustee, using the LBMA Gold Price PM to calculate the gold amount in respect of any liabilities for which covering gold sales have not yet been made, and represents the per Share amount of gold held by the Trust, after giving effect to its liabilities, sales to cover expenses and liabilities and any losses that may have occurred. If there is no announced LBMA Gold Price PM on a business day, the Trustee is authorized to use the most recently announced LBMA Gold Price AM. Prior to March 20, 2015, the Trustee used the London PM Fix price to calculate the gold amount in respect of any liabilities for which covering gold sales have not yet been made. If there was no announced London PM Fix on a business day, the Trustee was authorized to use the most recently announced London AM Fix. When gold bullion is exchanged in settlement of a redemption, it is considered a sale of gold bullion for accounting purposes. 7 Table Of Contents E. Federal Income Taxes The Trust is treated as a “grantor trust” for federal income tax purposes and, therefore, no provision for federal income taxes is required. Any interest, expenses, gains and losses are “passed through” to the holders of Shares of the Trust. The Sponsor has reviewed the tax positions as of June 30, 2015 and has determined that no provision for income tax is required in the Trust’s financial statements. 3 - Trust Expenses The Trust pays to the Sponsor a Sponsor’s fee that accrues daily at an annualized rate equal to 0.25% of the net asset value of the Trust, paid monthly in arrears. The Sponsor has agreed to assume the following administrative and marketing expenses incurred by the Trust: the Trustee’s fee, the Custodian’s fee, NYSE Arca listing fees, SEC registration fees, printing and mailing costs, audit fees and expenses, and up to $100,000 per annum in legal fees and expenses. 4 - Related Parties The Sponsor and the Trustee are considered to be related parties to the Trust. The Trustee’s fee is paid by the Sponsor and is not a separate expense of the Trust. 5 - Indemnification The Trust Agreement provides that the Sponsor and its shareholders, directors, officers, employees, affiliates (as such term is defined under the Securities Act of 1933, as amended) and subsidiaries shall be indemnified from the Trust and held harmless against any loss, liability, or expense arising out of or in connection with the performance of their obligations under the Trust Agreement or any actions taken in accordance with the provisions of the Trust Agreement and incurred without their (1) negligence, bad faith or willful misconduct or (2) reckless disregard of their obligations and duties under the Trust Agreement. The Trust has agreed to indemnify the Custodian for any loss incurred in connection with the custodian agreement, other than losses due to the Custodian’s negligence, fraud or willful default. 6 - Commitments and Contingent Liabilities In the normal course of business, the Trust may enter into contracts with service providers that contain general indemnification clauses. The Trust’s maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Trust that have not yet occurred. 7 - Concentration Risk Substantially all of the Trust’s assets are holdings of gold bullion, which creates a concentration risk associated with fluctuations in the price of gold. Accordingly, a decline in the price of gold will have an adverse effect on the value of the Shares of the Trust. Factors that may have the effect of causing a decline in the price of gold include large sales by the official sector (governments, central banks, and related institutions), an increase in the hedging activities of gold producers, and changes in the attitude of speculators, investors and other market participants towards gold. 8 Table Of Contents 8 - Financial Highlights The following financial highlights relate to investment performance and operations for a Share outstanding for the three and six months ended June 30,2015 and 2014. Three Months Ended June 30, Six Months Ended
